Memorandum Opinion
The only issue presented on this appeal is whether, as found by the trial court, an accord and satisfaction in the amount of $1,000 *325was reached as final disposition of a dispute between a law firm and its client concerning the reasonableness of the firm’s fees for services rendered. The sum of $1,000 tendered by the defendant after a conversation with one of the partners was neither capricious nor patently unreasonable and arbitrary. Because no meaningful review of the Court’s {Lynch, A.J.) findings may be had without a transcript of the testimony, the order of the court below giving the plaintiff judgment for $1,000 is summarily affirmed. See Sup. Ct. Rs. 13(3), 15(3). The award of interest and costs to the plaintiff is vacated.

Affirmed, except as to interest and costs.